DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections

Claims 23-30 are objected to under 37 CFR 1.75(c) as being in improper form because a multiple dependent claim cannot depend from any other multiple dependent claim.  See MPEP § 608.01(n).  Accordingly, the claims not been further treated on the merits.

Allowable Subject Matter
Claims 1-22 are allowed.

The following is a statement of reasons for the indication of allowable subject matter:  
Braun teaches a shock absorber comprising a damper, wherein the damper comprises a cylinder, a piston assembly arranged in said cylinder, wherein the piston assembly divides the cylinder into a compression damper chamber and a rebound spring chamber, wherein the shock absorber comprises a pneumatic spring in fluid connection with the compression damper chamber, wherein the piston assembly is movable within the cylinder between an outer position and an inner position, wherein the damper comprises a valve assembly for throttling fluid flow between the compression damper chamber and the pneumatic spring, wherein the valve assembly extends from an inner end portion of the damper into the compression damper chamber.  Cadoret et al. teach a piston assembly comprising an inner space which is open to the compression damper chamber  and configured to receive and sealingly engage a distal portion  of a valve assembly at an inner operational range of stroke and to disengage the valve assembly upon movement outside the inner operational range of stroke. Soromenho et al. and Barandiaran Salaverria teach a piston assembly comprising an inner space which is open to the compression damper chamber  and configured to receive and sealingly engage a distal portion  of a valve assembly at an inner operational range of stroke and to disengage the valve assembly upon movement outside the inner operational range of stroke, and wherein the sealing engagement between the distal portion of the valve assembly and the inner space divides the compression damper chamber into an inner volume within the inner space and an outer volume in front of the piston assembly.
The prior art of record does not teach wherein the piston assembly comprises an inner space which is open to the compression damper chamber and configured to receive and sealingly engage a distal portion of the valve assembly at an inner operational range of stroke and to disengage the valve assembly upon movement outside the inner operational range of stroke, and wherein the sealing engagement between the distal portion of the valve assembly and the inner space divides the compression damper chamber into an inner volume within the inner space and an outer volume in front of the piston assembly.

Conclusion
This application is in condition for allowance except for the following formal matters: 
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELANIE TORRES WILLIAMS whose telephone number is (571)272-7127. The examiner can normally be reached Monday, Tuesday and Thursday, 7:00AM-3:00PM, Wednesday and Friday - 7:00AM - 10:00AM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on 571-272-7124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MELANIE TORRES WILLIAMS/
Primary Examiner
Art Unit 3657



MTWJuly 26, 2022